Citation Nr: 0922448	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  98-03 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to May 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to a TDIU.  The Veteran and a friend 
presented testimony at a personal video conference hearing in 
March 2003 before an Acting Veterans Law Judge.  The Board 
remanded the case in August 2003 for additional development. 

On February 14, 2006, the Board issued a decision which 
denied a TDIU.  The Veteran appealed the February 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims.  In January 2008, the Court issued a Memorandum 
Decision that vacated the February 14, 2006, Board decision 
and remanded the matter for readjudication consistent with 
the decision. 

In January 2009, the Veteran was notified that the Acting 
Veterans Law Judge before whom he had testified in March 2003 
was no longer employed at the Board and was offered the 
opportunity to testify at another hearing.  He was notified 
that a copy of the video conference hearing transcript had 
been attached to the claims file.  He was also notified that 
if no response were received within 30 days from the date of 
the letter, the Board would assume that he did not want 
another hearing and would proceed accordingly.  As a response 
has not been received, the Board will proceed with review of 
the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

In statements received in April and May 2009 the Veteran 
asserted that his feet had gotten much worse and that his 
back, hips, and knees were aggravated by his altered gait due 
to his feet and referred to 38 C.F.R. § 3.310.  The Veteran 
has raised a claim for an increased rating for his service-
connected bilateral foot disability.  He has also raised a 
claim for entitlement to service connection for disabilities 
of the back, hips, and knees secondary to his service-
connected bilateral foot disability; however, there is a 
prior final decision on those issues.  Both claims are 
referred to the agency of original jurisdiction for 
appropriate action.  


REMAND

The Veteran seeks entitlement to a TDIU.  His service 
connected disabilities are a hammertoe deformity of the right 
foot post operative with right great toe partial first 
metatarsal amputation and resection/tenotomy of the second 
metatarsal, evaluated as 30 percent disabling; post operative 
hammertoe deformity of the left foot, evaluated as 20 percent 
disabling; and bone graft residuals of the right tibia and 
hip, evaluated as noncompensable.  

The Court noted in the Memorandum decision that the Board 
failed to provide adequate reasons or bases for its decision 
and failed to address the evidence constructively before it.  
The Court noted that the Veteran argued that certain records, 
including VA records, were in possession of VA but were not 
before the Board when it rendered its decision.  However, the 
records were now before VA.  It is not clear that records 
filed with the Veteran's Motion to Supplement the Record on 
Appeal while the case was on appeal to the Court were 
attached to the claims file.  The Veteran should be notified 
to identify or submit those records.  In addition, the 
Veteran has asserted in May 2009 that there are current VA 
outpatient treatment records that should be secured.  

During the course of the appeal, the Veteran submitted a 
statement that he believed his condition warranted an extra 
schedular rating.  The regulatory scheme for a TDIU provides 
both objective and subjective criteria.  Hatlestad v. Brown, 
5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 
2317 (1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2) (2008), provide for a total rating when there 
is a single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a 
TDIU when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  Rating boards 
should submit to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be included in a full statement.  38 C.F.R. 
§ 4.16(b).

The Veteran contends that his claim for a TDIU also should be 
considered on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b).  The Court acknowledged that the Board had 
considered § 4.16(b), but the Board did not analyze whether 
referral to the director of Compensation or Pension Services 
was appropriate under 38 C.F.R. § 3.321(b).  When claims to 
entitlement to an extraschedular rating under § 3.321(b) and 
TDIU under § 4.16(b) are raised, both issues must be 
adjudicated.  Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
Veteran, in 1999, specifically asked VA to consider whether 
he is entitled to an extraschedular rating.  Therefore, both 
issues must be addressed.  Consideration should also be given 
to the extent of pain the Veteran experiences and its impact 
on his employability.  Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991).  

The file contains a March 2005 letter from a VA counseling 
psychologist notifying the Veteran of the denial of 
Vocational Rehabilitation and Employment services he 
requested but does not contain a vocational rehabilitation 
folder for the Veteran.  As the folder may contain pertinent 
information as to the Veteran's employability, a request 
should be made to secure the Veteran's vocational 
rehabilitation folder and attach it to his claims folder.  

The Veteran is in receipt of Social Security Administration 
(SSA) disability benefits and a request should be made for 
any updated administrative decisions and underlying medical 
records since SSA records were last submitted in April 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Secure the Veteran's VA vocational 
rehabilitation folder and attach it to the 
claims file.  If one does not exist, a 
negative reply is requested.  

2.  Contact SSA and request any updated 
administrative decisions and underlying 
medical records since SSA records were 
last obtained in April 2004.  

3.  Notify the Veteran to submit the 
records that were added to his file with 
his Motion to Supplement the Record on 
Appeal during his appeal to the Court or 
to identify the records and submit any 
necessary authorization for VA to secure 
them.

4.  Secure the Veteran's VA outpatient 
treatment records pertinent to treatment 
of his service-connected disabilities from 
March 2004 to the present.

5.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether he is unemployable solely due to 
his service-connected disabilities.  The 
examiner should review the previous VA 
examinations and the claims file and 
should state in the report that the claims 
file was reviewed.  The examiner should 
specifically address whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities with consideration 
of the effect of pain on his 
employability, but without consideration 
of his non-service connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation?

6.  Then, readjudicate the claim with 
consideration of 38 C.F.R. § 4.16(a), 
38 C.F.R. § 4.16(b), and 38 C.F.R. 
§ 3.321(b).  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

